Defendants Jorsling were chargeable with notice of plaintiff’s rights in the premises (Phelan v. Brady, 119 N. Y. 587) and the evidence leads us to the conclusion that the defendants Jorsling had actual notice of plaintiff’s rights. The decision in Jorsling v. McLean. (270 App. Div. 924) rested upon the landlord and tenant relationship there involved. On the evidence and issue presented *956in this case plaintiff is entitled to judgment declaring the deed executed by defendant Brown' to defendants Jorsling to be null and void and directing defendant Brown to execute and deliver to plaintiff a deed upon the same terms as the deed executed in favor of defendants Jorsling. Judgment unanimously reversed, with costs to the appellant, and judgment directed to be entered for the plaintiff accordingly. Settle order on notice. Present — Peek, P. J., Cohn, Callahan, Van Voorhis and Shientag, JJ.